



COURT OF APPEAL FOR ONTARIO

CITATION:
Carleton Condominium Corporation No.
    396 v. Burdet, 2012 ONCA 169

DATE: 20120319

DOCKET: M40977 (C54549) and M40992 (C54548)

Goudge, Sharpe and Blair JJ.A.

M40977

BETWEEN

Carleton Condominium Corporation No. 396

Plaintiff/Respondent

(Moving Party)

and

Claude-Alain Burdet, Claude-Alain Burdet in
    Trust, 1457563 Ontario Corporation, 1457563 Ontario Corporation in Trust, Janet
    Sue Burdet, Nelson Street Law Offices, LAcademie Christiane Sauve Inc., and
    International Beauty Depot

Defendants/Appellants

(Responding Parties)

M40992

AND BETWEEN

Patrick Dewan, Domicile Developments Inc.,
    1436984 Ontario Ltd., Amira Gabriel, 1496055 Ontario Inc., 117490 Canada Ltd.,
    and Sheila Eberts

Plaintiff/Respondents

(Responding Parties)

and

Claude-Alain Burdet, in Trust

Defendant/Appellant

(Moving Party)

APPLICATION UNDER section 135 of the
Condominium
    Act
, 1998,               Converted into an ACTION in consent, in November
    2001.

Janice B. Payne,
    for the moving party Carleton Condominium Corporation No. 396

Jonathan H.
    Fine, for the responding parties Claude-Alain Burdet, Claude-Alain Burdet in
    Trust, 1457563 Ontario Corporation, 1457563 Ontario Corporation in Trust,
    Nelson Street Law Offices and Janet Sue Burdet

Jeffrey
    Radnoff, for the moving parties Patrick Dewan, Domicile Developments Inc.,
    1436984 Ontario Ltd., Amira Gabriel, 1496055 Ontario Inc., 117490 Canada Ltd.,
    and Sheila Eberts

Charlene
    Kavanagh, for the court-appointed Administrator

Heard and released orally: March 13, 2012

On motions to quash the appeals from the judgment of
    Justice Paul Kane of the Superior Court of Justice, dated September 30, 2011.

ENDORSEMENT

The Dewan et al Motion

[1]

In our view, the moving parties are correct that this appeal is
    from an order dismissing claims for orders that would be interlocutory.  The
    order appealed from does not finally dispose of any defences that are sought to
    be raised at trial.  The moving parties acknowledge that the trial will begin
    with a clean slate.

[2]

The motion succeeds. This appeal is quashed.

The Carleton Condominium Corporation No. 396 Motion

[3]

We agree with the moving party that this appeal seeks to
    challenge parts of the order of December 12, 2011, that are interlocutory.

[4]

We refer here to paras. 1, 4, 5, 7 and 8.  None of these finally
    dispose of an issue properly to be disposed of at trial.  It is conceded that
    para. 6 removes a defence at trial.  That makes it a final order in our view,
    even though, despite this order, the defendants/appellants can properly advance
    the issue of their alleged overpayment as part of their own claim, and para. 7
    provides that if they succeed that will be credited against anything they are
    found to owe.

[5]

While it therefore appears to make little practical difference,
    the motion seeking to quash the appeal from para. 6 is dismissed.  Otherwise it
    is allowed.

[6]

The costs order to the moving parties in the Dewan motion will be
    $5,000 inclusive of disbursements and applicable taxes.  The costs order to the
    moving party in the Condominium motion will be $7,500 inclusive of
    disbursements and applicable taxes.  There will be no costs for the
    Administrator.

S.T.
    Goudge J.A.

Robert
    J. Sharpe J.A.

R.A.
    Blair J.A.


